Name: Council Directive 87/372/EEC of 25 June 1987 on the frequency bands to be reserved for the coordinated introduction of public pan-European cellular digital land-based mobile communications in the Community
 Type: Directive
 Subject Matter: communications;  consumption;  European construction
 Date Published: 1987-07-17

 Avis juridique important|31987L0372Council Directive 87/372/EEC of 25 June 1987 on the frequency bands to be reserved for the coordinated introduction of public pan-European cellular digital land-based mobile communications in the Community Official Journal L 196 , 17/07/1987 P. 0085 - 0086 Finnish special edition: Chapter 13 Volume 16 P. 0151 Swedish special edition: Chapter 13 Volume 16 P. 0151 *****COUNCIL DIRECTIVE of 25 June 1987 on the frequency bands to be reserved for the coordinated introduction of public pan-European cellular digital land-based mobile communications in the Community (87/372/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas recommendation 84/549/EEC (3) calls for the introduction of services on the basis of a common harmonized approach in the field of telecommunications; Whereas the resources offered by modern telecommunications networks should be utilized to the full for the economic development of the Community; Whereas mobile radio services are the only means of contacting users on the move and the most efficient means for those users to be connected to public telecommunications networks; Whereas mobile communications depend on the allocation and availability of frequency bands in order to transmit and receive between fixed-base stations and mobile stations; Whereas the frequencies and land-based mobile communications systems currently in use in the Community vary widely and do not allow all users on the move in vehicles, boats, trains, or on foot throughout the Community, including on inland or coastal waters, to reap the benefits of European-wide services and European-wide markets; Whereas the change-over to the second generation cellular digital mobile communications system will provide a unique opportunity of establishing truly pan-European mobile communications; Whereas the European Conference of Postal and Telecommunications Administrations (CEPT) has recommended that frequencies 890-915 and 935-690 MHz be allocated to such a system, in accordance with the International Telecommunications Union (ITU) Radio Regulations allocating such frequencies to mobile radio services use as well; Whereas parts of these frequency bands are being used or are intended for use by certain Member States for interim systems and other radio services; Whereas the progressive availability of the full range of the frequency bands set out above will be indispensable for the establishment of truly pan-European mobile communications; Whereas the implementation of Council recommendation 87/371/EEC of 25 June 1987 on the coordinated introduction of public pan-European cellular digital land-based mobile communications in the Community (4), aiming at starting a pan-European system by 1991 at the latest, will allow the speedy specification of the radio transmission path; Whereas on the basis of present technological and market trends it would appear to be realistic to envisage the exclusive occupation of the 890-915 and 935-960 MHz frequency bands by the pan-European system within 10 years of 1 January 1991; Whereas Council Directive 86/361/EEC of 24 July 1986 on the initial stage of the mutual recognition of type approval for telecommunications terminal equipment (5) will allow the rapid establishment of common conformity specifications for the pan-European cellular digital mobile communications system; Whereas the report on public mobile communications drawn up by the Analysis and Forecasting Group (GAP) for the Senior Officials Group on Telecommunications (SOG-T) has drawn attention to the necessity for the availability of adequate frequencies as a vital pre-condition for pan-European cellular digital mobile comunications; Whereas favourable opinions on this report have been delivered by the telecommunications administrations, by the European Conference of Postal and Telecommunications Administrations (CEPT) and the telecommunications equipment manufacturers in the Member States, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Member States shall ensure that the 905-914 and 950-959 MHz frequency bands or equivalent parts of the bands mentioned in paragraph 2 are reserved exclusively (1) for a public pan-European cellular digital mobile communications service by 1 January 1991. 2. Member States shall ensure that the necessary plans are prepared for the public pan-European cellular digital mobile communications service to be able to occupy the whole of the 890-915 and 935-960 Mhz bands according to commerical demand as quickly as possible. Article 2 The Commission shall report to the Council on the implementation of the Directive not later than the end of 1996. Article 3 For the purposes of this Directive, a public pan-European cellular digital land-based mobile communications service shall mean a public cellular radio service provided in each of the Member States to a common specification, which includes the feature that all voice signals are encoded into binary digits prior to radio transmission, and where users provided with a service in one Member State can also gain access to the service in any other Member State. Article 4 1. Member States shall bring into force the provisions necessary to comply with this Directive within 18 months of its notification (2). They shall forthwith inform the Commission threof. 2. Member States shall communicate to the Commission the text of the provisions of national law which they adopt in the field governed by this Directive. Article 5 This Directive is addressed to the Member States. Done at Luxembourg, 25 June 1987. For the Council The President H. DE CROO (1) OJ No C 69, 17. 3. 1987, p. 9. (2) OJ No C 125, 11. 5. 1987, p. 159. (3) OJ No L 298, 16. 11. 1984, p. 49. (4) See page 81 of this Official Journal. (5) OJ No L 217, 5. 8. 1986, p. 21. (1) With the exception of the use of these frequencies for point-to-point connections existing when the Directive enters into force provided they do not interfere with the public pan-European cellular digital mobile communications service and do not prevent its establishment or extension. (2) This Directive was notified to the Member States on 26 June 1987.